Exhibit FOR IMMEDIATE RELEASE APPLETON COMPLETES SALE OF C&H PACKAGING (Appleton, Wis., December 18, 2009) Appleton announced today that it has completed the sale of C&H Packaging to InterFlex Group, Inc. based in Wilkesboro, N.C. Terms of the sale were not disclosed. In July, Appleton announced its intention to explore options to sell C&H Packaging, a wholly-owned subsidiary Appleton acquired in April 2003. C&H Packaging is located in Merrill, Wis., and prints and converts flexible plastic packaging materials for companies in the food processing, household and industrial products industries. C&H Packaging employs approximately 80 people. Appleton’s chief executive officer, Mark Richards, said that Appleton intends to focus its performance packaging operations on film production. Appleton’s film-producing facilities include American Plastics in Rhinelander, Wis. and New England Extrusion in Turners Falls, Mass., and Milton, Wis. About Appleton Appleton creates product solutions through its development and use of coating formulations, coating applications and encapsulation technology. The Company produces carbonless, thermal, security and performance packaging products.
